NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted May 4, 2017* 
                                   Decided May 5, 2017 
                                               
                                           Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 16‐3598 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 04 CR 495‐4 
EDDIE BELL,                                        
      Defendant‐Appellant.                        Rebecca R. Pallmeyer, 
                                                  Judge. 
 
                                          O R D E R 

       For years Eddie Bell and other gang members sold crack cocaine on the west side 
of Chicago. He was convicted of conspiracy to distribute cocaine, 21 U.S.C. §§ 846, 
841(a)(1), and using a telephone to commit felony drug crimes, id. § 843(b). His 
guidelines imprisonment range was 360 months to life. The district court sentenced him 
to 300 months, well below that range. After several appeals and a successful motion 

                                                 
            * We have agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3598                                                                             Page 2 
 
under 28 U.S.C. § 2255, we affirmed Bell’s sentence. United States v. Bell, 826 F.3d 378 
(7th Cir. 2016). Then Bell pursued a motion in the district court to reduce his sentence 
based on a retroactive amendment to the United States Sentencing Guidelines. 
See 18 U.S.C. § 3582(c)(2). The district court agreed with Bell that Amendment 782, which 
lowered the base offense level by two levels for almost every drug crime, reduced Bell’s 
imprisonment range to 292–365 months. The court granted Bell’s motion and imposed a 
new sentence of 292 months. That was the lowest possible sentence, the court explained, 
because U.S.S.G. § 1B1.10(b)(2)(A) generally limits a reduction under § 3582(c) to the 
minimum of the amended range. 
        
       Bell did not challenge that ruling within the 14 days allotted to appeal. See FED. R. 
APP. P. 4(b)(1)(A). Instead, 23 days after the district court had mailed its order to Bell, he 
sent the court a motion captioned as a “request to proceed pro se in a motion in request 
of reconsideration.” This motion also relied on Amendment 782 and asked the district 
court to further reduce his sentence below his amended guidelines range. The district 
court denied this motion, again noting that § 1B1.10(b)(2)(A) forecloses a further 
reduction. Bell timely appealed that decision. 
        
       Bell’s motion for “reconsideration” asking for an even lower sentence is actually 
an impermissible successive motion under § 3582(c)(2). That statute authorizes just one 
motion per retroactive change to the guidelines. See United States v. Beard, 745 F.3d 288, 
290–92 (7th Cir. 2014); United States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011). This is 
reason enough to affirm the district court’s order. Anyway, the court already had given 
Bell the lowest possible sentence he could receive through a § 3582(c) motion based on 
Amendment 782. As the district court twice told Bell, a sentencing judge has no 
authority to impose a term of imprisonment “that is less than the minimum of the 
amended guideline range” when granting a reduction under § 3582(c)(2). See U.S.S.G. 
§ 1B1.10(b)(2)(A); Dillon v. United States, 130 S. Ct. 2683, 2691–92 (2010); United States 
v. Cunningham, 554 F.3d 703, 709 (7th Cir. 2009).   
        
                                                                                 AFFIRMED.